CoNNOR, J.
At the trial of this action it was admitted by the defendant that the death of "Walton E. Padgett, the insured, was the result, directly and independently of all other causes, of bodily injuries sustained by him through external, violent and accidental means, to wit: the crash of an aeroplane in which he was riding and which was owned and driven at the time of the accident by E. H. Byars, Jr. The defendant denied liability to the plaintiff under the supplementary contract solely upon the ground that the death of the insured resulted from bodily injuries sustained by him while participating otherwise than as a fare-paying passenger, in aviation or aeronautics.
All the evidence tended to show that at the time he sustained his fatal injuries, the insured was participating in aviation or aeronautics. He was riding in an aeroplane, en route from Lincolnton, N. C., to Charlotte, N. C. There was no evidence tending to show that the insured was a fare-paying passenger. He was riding in the aeroplane with his employer, E. H. Byars, Jr., who held a private pilot’s license, issued to him by the United States Department of Commerce. It was expressly provided in said license that the holder thereof was not authorized to transport persons or property, for hire. All the evidence showed that the insured was riding with his employer, upon the latter’s invitation, and that no fare was paid or contemplated by either. There was no error in the judgment dismissing the action. It is
Affirmed.